Exhibit INTERNATIONAL COAL GROUP, INC. STATEMENT REGARDING COMPUTATION OF PER SHARE EARNINGS (DOLLARS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Year ended December 31, 2008 2007 2006 Basic Earnings Per Share Net Loss Available to Common Stockholders $ (26,227 ) $ (147,562 ) $ (9,320 ) Weighted-Average Shares of Common Stock 152,632,586 152,304,461 152,028,165 Basic Earnings Per Share $ (0.17 ) $ (0.97 ) $ (0.06 ) Diluted Earnings Per Share Net Loss Available to Common Stockholders $ (26,227 ) $ (147,562 ) $ (9,320 ) Weighted-Average Shares of Common Stock and Other Potentially Dilutive Securities Outstanding: Common Stock 152,632,586 152,304,461 152,028,165 Incremental Shares Under Stock Compensation Plans and Issuable Upon Conversion of Convertible Notes (1) — — — Total 152,632,586 152,304,461 152,028,165 Diluted Earnings Per Share $ (0.17 ) $ (0.97 ) $ (0.06 ) (1) Includes the incremental effect of stock options outstanding computed under the treasury stock method, as applicable.
